Fish, C. J.
(After stating the foregoing facts.) A railway company carrying passengers is bound to perform its ordinary obligations and duties to such passengers, though they may occupy a sleeping-car attached to its train under a contract with a sleeping car company owning such car (see authorities hereinafter cited), or when a train of which such sleeping-car forms a part belongs to another railway company, and is operated over the line of the company owning it. Macon & Augusta R. Co. v. Mayes, 49 Ga. 355 (15 Am. R. 678); Gregory v. Georgia Granite R. Co., 132 Ga. 587 (64 S. E. 686). The Court of Appeals was, therefore, correct in making the ruling in the first headnote of the decision under review, which is supported by Mize v. Southern Railway Co., 15 Ga. App. 265(4), 266 (82 S. E. 925), and cases there cited. See also, to the same effect, 10 C. J. 1179, § 1546, and cases cited. It is one of the duties of a railway company carrying passengers, in order to afford them an opportunity to leave the train at the station of their destination, to have the name of such station announced upon the arrival of the train, and then to stop the train for a sufficient length of time for them to alight with safety. Southern Ry. Co. v. Hobbs, 118 Ga. 227 (45 S. E. 23, 63 L. R. A. 68). And a railway company is responsible to a passenger occupying a sleeping-car of *300its train for damages arising from the neglect of the sleeping-ear employees to notify him of the approach of the train to his destination,' although the sleeping-car company is an entirely different company from the railway company. Mize v. Southern Ry. Co., supra, and cases cited; Airey v. Pullman Palace Car Co., 50 La. Ann. 648 (23 So. 512). See Campbell v. Seaboard Air-Line R. Co., 83 S. C. 448 (65 S. E. 628, 137 Am. St. R. 824, 23 L. R. A. (N. S.) 1056, and note). A passenger in a sleeping-car, not asleep and not occupying a berth, is entitled to notice that he has reached his destination. Pullman Co. v. Kelly, 86 Miss. 87 (38 So. 317).
The damages for which a railway company is liable for the failure of the sleeping-car employees to arouse a sleeping passenger and to notify him of his destination, or to give such notice to a passenger in the sleeper, not asleep> and not occupying a berth, are damages of which such negligence is the proximate cause, that is, such as result to a passenger as a natural and probable result of a breach of duty in negligently failing to notify him of the arrival at his destination, and which might or should have been foreseen, or reasonably anticipated as a result of the negligence. Applying this rule to the allegations of the petition in the present case, the defendant railway company was not liable for damages resulting to the plaintiff by reason of his being ejected from the sleeper, or required to leave the train to which it was attached, after the train had been transferred from the defendant’s line of road to the line of the Atlantic Coast Line Railway Company. After the train, according to its schedule, had left the defendant company’s line and continued on its regular course to Jacksonville, over the line of the Atlantic Coast Line Railway Company, the conductor of that line and the conductor of the sleeping-car company were the agents and employees of the Atlantic Coast Line Railway Company, and not of the defendant railway company, and the latter company was not then responsible for their acts. The defendant company could not reasonably anticipate that after the train left its line, with the plaintiff remaining in the sleeper by reason of its negligence, the agents of the Atlantic Coast Line Railway Company would wrongfully eject the plaintiff from the train, if indeed he was wrongfully ejected by them, as they had the right to eject him if he refused to pay his fare as a passenger of that company, and whether he refused or offered to pay is not alleged. Whatever discomforts, inconven*301iences or injuries the plaintiff may have sustained by reason of his ejection from the train at Alapaha were not the natural and proxi-' mate results of the defendant’s negligence in failing, while he was a passenger on its road, to notify him of the approach to his destination. He was required to leave the train by the agents of the Atlantic Coast Line Railway Company, over which the defendant company had no control, and what such agents did in requiring plaintiff to leave the train were acts of a separate and independent agency intervening the defendant’s negligence and the plaintiff’s injuries caused by the ejection. Perry v. Central Railroad, 66 Ga. 746; Mayor &c. of Macon v. Dykes, 103 Ga. 847 (31 S. E. 443); Central of Ga. Ry. Co. v. Price, 106 Ga. 176 (32 S. E. 77, 43 L. R. A. 402, 71 Am. St. R. 246); Central of Ga. Ry. Co. v. Dorsey, 116 Ga. 719 (42 S. E. 1024); W. & A. R. Co. v. Jackson, 21 Ga. App. 50 (93 S. E. 547).
While the petition alleged that the plaintiff had to pay full fare for his passage in returning to Tifton, and that he lost a given length of time from his business by reason of the alleged negligence of the defendant company’s agents in not notifying him of the arrival of his train at Tifton, neither the amount of the fare paid nor the value of his time lost by reason of defendant’s negligence in failing to notify him of his destination was alleged; and therefore he could not recover for expenses or lost time.
Nor did the mere failure of the employees in charge of the sleeping-car to notify the plaintiff of his destination in accordance with their duty and the promise of the porter to do so, under the facts alleged, amount to such an aggravating circumstance as would entitle the plaintiff to recover punitive or exemplary damages, the allegations presenting no question of willfulness, wantonness, malice, oppression, or conscious indifference to consequences. Civil Code, § 4503; Southern Ry. Co. V. Bankston, 131 Ga. 604 (62 S. E. 1027); Southern Railway Co. v. Nappier, 138 Ga. 31 (5), 37 (74 S. E. 778), and cases cited; Wadley v. Dooley, 138 Ga. 275 (6), 276 (75 S. E. 153), and cases cited; Jackson v. Western & Atlantic R. Co., 146 Ga. 151 (90 S. E. 963).
The petition set forth facts which authorized a recovery of nominal damages on account of the alleged negligence of the defendant company in failing to notify plaintiff of the approach of the train to his destination; and the overruling of the demurrer to the peti*302ti on by the trial judge, and the affirmance of his judgment by the Court*of Appeals, in effect so decided. Therefore such rulings are affirmed.
The judgment of the Court of Appeals is affirmed, for the .reason that the petition set forth a cause of action for nominal damages, but not for damages of any other character. Judgment is rendered in favor of plaintiff in error against the defendant'in error for the costs of the writ of error to the Court of Appeals and of the certiorari to the Supreme Court.

All the Justices concur.